t c memo united_states tax_court melvin j laney and carolyn a laney petitioners v commissioner of internal revenue respondent docket no filed date petitioners ps claimed on the schedule c of their tax_return a dollar_figure million theft casualty_loss ps carried forward this loss as a net_operating_loss to their and tax returns ps contend they are entitled to the claimed deductions even if the deductions are not otherwise allowable because of a settlement agreement with the department of justice in connection with a suit in the court of claims ps also contend that they had a binding settlement agreement with the internal_revenue_service in the instant case allowing a net_operating_loss of more than dollar_figure million held ps did not have a settlement agreement with either the department of justice or the internal_revenue_service held further ps are not entitled to loss carryover deductions on account of theft casualty or trade_or_business respondent concedes ps are entitled to capital_loss_carryover deductions held further ps are liable for additions to tax under sec_6651 i r c for and under sec_6653 i r c for and held further ps are not liable for additions to tax under sec_6661 i r c for and melvin j laney and carolyn a laney pro sese diane d helfgott robert dietz and kristine a roth for respondent memorandum findings_of_fact and opinion chabot judge respondent determined deficiencies in federal individual income_tax and additions to tax under sec_6651 a failure to timely file tax returns a negligence etc and substantial_understatement_of_income_tax liability against petitioners as follows additions to tax sec sec year deficiency1 a a a a b a sec sec sec dollar_figure dollar_figure dollar_figure --- dollar_figure big_number big_number --- big_number big_number --- --- dollar_figure big_number of these amounts dollar_figure for and dollar_figure for are self-employment taxes under ch the remainders are income taxes under ch unless indicated otherwise all section and chapter references are to sections and chapters of the internal_revenue_code_of_1986 as in effect for the years in issue fifty percent of the interest due on the entire deficiency some parts of the notice_of_deficiency that list the additions to tax do not show that respondent determined any additions to tax under sec_6653b but schedule sec_5 and of the notice_of_deficiency do show these determinations taking the 20-page notice_of_deficiency as a whole and in light of the fact that par of respondent’s answer specifically refers to sec_6653 and that petitioners have not raised any objection to that reference we conclude that petitioners were not misled by respondent’s failure to note the sec_6653 determinations on several pages of the notice_of_deficiency where one would have expected the determinations to be noted accordingly we hold that respondent made the above-noted sec_6653 determinations in the instant case’s notice_of_deficiency 94_tc_126 n affd 992_f2d_1132 11th cir 34_tc_1137 after concessions by respondent2 and a deemed concession by petitioners the issues for decision are as follows among respondent’s concessions are the following respondent concedes that petitioners timely filed their and tax returns and thus that petitioners are not liable for the sec_6651 addition_to_tax for and respondent concedes that the rodriguez key project was a transaction entered into for profit respondent concedes for purposes of the instant case that petitioners’ and tax returns are correct with the exception of the net operating theft casualty_loss carryover deductions claimed thereon respondent concedes that laney had a loss from the foreclosure of the rodriguez key property and that petitioners may carry this loss forward to and later years but contends that the amount available for is dollar_figure and that the loss is a capital_loss subject_to the limitations of sec_165 and sec_1211 the effect of this concession would be to allow petitioners to deduct dollar_figure from ordinary_income for each of the years in issue although petitioners dispute the self-employment_tax determinations it appears that this is merely a consequence of their contention that they are entitled to deduct theft casualty net_operating_loss carryovers and not because they otherwise dispute the application of ch as infra table shows continued whether petitioners had a binding settlement agreement entitling them to deduct a net_operating_loss_carryover for the years in issue whether petitioners had a theft_loss or casualty_loss or trade_or_business loss that could properly be carried over to the years in issue and if so then in what amount whether petitioners are liable for a late filing addition_to_tax under sec_6651 for whether petitioners are liable for negligence etc additions to tax under sec_6653 for and and if so for or then in what amounts whether petitioners are liable for additions to tax under sec_6661 for and continued petitioners reported self-employment_tax liabilities for each year from through however see sec_1402 which for purposes of self-employment taxes expressly disallows net_operating_loss deductions in computing net_earnings_from_self-employment apart from the disallowance of the claimed theft casualty net_operating_loss deductions respondent has not made any adjustments to the amounts categories or accounting methods that petitioners reported on the schedules c attached to petitioners’ tax returns for the years in issue apart from these disallowed deductions the amounts shown on petitioners’ schedules c would result in a net profit of dollar_figure for and dollar_figure for see infra table as a result it appears that respondent’s determination of self-employment_tax liabilities is correct regardless of our conclusions as to the proper treatment of petitioners’ claimed deductions findings_of_fact some of the facts have been stipulated the stipulations and the stipulated exhibits are incorporated herein by this reference when the petition was filed in the instant case petitioners melvin j laney hereinafter sometimes referred to as laney and carolyn a laney resided in spencerville maryland background laney has a degree in medicinal chemistry laney began to develop an expertise in computer work during the 1950's as a high school student about laney won a national prize for a computer_program laney also received other awards for his computer skills after he completed his schooling laney frequently was called on to use his expertise in designing computer and information systems both in a university setting and professionally from about through laney was the executive director of the society for computer medicine he conducted or was the keynote speaker of several national conferences for this organization he also edited journals in the field of computer medicine in addition in date laney received a j d degree from american university in the district of columbia he noted this on his resume but he is not admitted to practice in any jurisdiction and he did not hold himself out as selling his services as a lawyer for more than years in the mid-1970's laney provided consulting services exclusively to the federal government in this period laney worked as an expert consultant to the national institutes of health hereinafter sometimes referred to as nih to develop a national database for laboratory animals laney obtained national recognition because of his work at nih as a result of the renown and expertise he developed when laney left nih he was approached by pharmaceutical companies to perform consulting work in late or early laney began to do consulting work for the lederle laboratories division of american cyanamid co hereinafter sometimes referred to as lederle by the end of date this arrangement was formalized in a consulting contract for work in toxicology computer systems development after laney began to do consulting work for lederle he also began to do consulting work for several other pharmaceutical companies including the following dow chemical co monsanto co merrill pharmaceutical co and sterling-winthrop research institute hereinafter sometimes referred to as dow monsanto merrill and sterling-winthrop respectively laney began his consulting work for dow in around this time laney visited divisions of dow in order to meet with scientists who were involved with the production of animal data and to view the information systems and procedures of these scientists laney did this in order to get knowledge to enable him to relate their information systems to the type of information systems that laney would put into place at the rodriguez key project hereinafter sometimes referred to as r k described infra laney’s work with dow continued into at least laney consulted with dow about a computerized system for managing animal data in dow’s toxicology studies laney was initially invited to work for dow because he was working on the information system prototype for r k laney’s initial work for dow was not related to r k but was to help dow’s health and safety division construct its own computer centers that could be designed programmed and run independent of dow’s controller’s office at some point laney also consulted with dow about problems with agent orange eventually laney advised dow on how to develop an information system that could communicate with outside sources such as other divisions of dow located in various places around the world and r k as a result of laney’s work with dow dow built a computer center that was tied into an international communications network the software that was used in this computer center was consistent with software that laney designed for lederle and sterling-winthrop in or around laney began to consult for monsanto laney was initially invited to work for monsanto because he was working on the information system prototype for r k laney consulted with monsanto about the development of integrated centralized information systems for health and safety testing the information system that monsanto developed was consistent with the information system that would be put into place at r k laney’s consulting work for monsanto did not involve monsanto’s sponsorship of research at r k during the time that laney was working on the information system prototype for r k he began his consulting work for merrill laney consulted with merrill about designs for a centralized and integrated information system this was consistent with the use of the information system prototype for r k although merrill expressed an interest in sponsoring research at r k this sponsorship never occurred laney did consulting work for sterling-winthrop from to at least laney was initially invited to work for sterling- winthrop because he had designed the information system prototype for r k laney consulted for sterling-winthrop to design a centralized and integrated information system for health and safety testing that could communicate with outside sources such as sterling-winthrop divisions sterling-winthrop contractors and the information system that would be put into place at r k as a result of laney’s work for sterling- winthrop sterling-winthrop spent substantial amounts for an information system in the early 1970's laney created a sole_proprietorship known as melvin j laney associates on date laney incorporated melvin j laney associates inc these businesses are hereinafter sometimes referred to as the laney proprietorship and the laney corporation respectively and as the laney entities in the aggregate laney was the sole owner of each of the laney entities the laney corporation’s only consulting contract was with sterling-winthrop laney did some of his consulting work in his office which was located in a building on the same property as his residence laney also traveled to do consulting work laney either was reimbursed for his travel related to his consulting work or he included these costs in his fees however laney was often housed in a corporate suite or motel room when he traveled in or around laney almost completely stopped doing consulting work that was not related to the information system prototype for r k the rodriguez key project overview in laney began to work on r k r k involved the development of a primate breeding and vaccine testing facility on date laney bought an island rodriguez key hereinafter sometimes referred to as the island in monroe county florida the island was to be used as a situs for r k laney bought the island for a total of dollar_figure purchase_price dollar_figure closing costs dollar_figure with a purchase-money mortgage in the amount of dollar_figure a term of years and an interest rate of percent laney did not make any principal payments on the mortgage but he made dollar_figure in interest payments laney intended to house big_number primates on the island to be used by pharmaceutical companies to test drugs and for aids research laney filed for appropriate permits from the army corps of engineers and a florida agency he eventually received the florida agency permit but not the army corps of engineers permit he sued in the united state court of claims which denied both sides’ summary_judgment motions and remanded the case for trial in the meanwhile laney could not make mortgage also laney paid at least the following amounts in connection with r k a dollar_figure in property taxes b dollar_figure in engineering and consulting fees c dollar_figure in legal fees d dollar_figure for permits and e dollar_figure for services the federal courts improvement act of publaw_97_ 96_stat_25 merged the united_states court of claims into the newly created court_of_appeals_for_the_federal_circuit and in effect reconstituted the trial division of the court of claims into a newly created united_states claims_court a so- called article i court more recently the united_states claims_court was renamed the united_states court of federal claims federal courts administration act of publaw_102_572 106_stat_4506 these changes in status and name do not affect the substance of any_action for purposes of the instant opinion in order to avoid the confusions attendant on name and status changes during the course of laney’s damages litigation we will generally refer to the forum for that litigation as the court of claims payments and the island was sold at foreclosure then laney filed for bankruptcy then laney voluntarily dismissed his court of claims petition the property and lawsuits the island was well situated to house a large-scale primate breeding and research facility because of its subtropic climate isolation and biological conditions r k as contemplated by laney would have been the largest primate research center of its kind in the world laney planned to make a profit from r k by renting primate cage space he also expected to rent housing and other facilities for the people that the pharmaceutical companies would send to the island to conduct studies thus he worked on a design for hurricane-proof housing for humans also laney expected to be able to charge the pharmaceutical companies for his consulting services in connection with their studies he planned to offer the combination of his expertise in computer planning his scientific background and his understanding of federal drug administration requirements for approval of drugs however he did not intend to require that the companies that rented facilities on the island use his consulting services laney designed a computer system to control r k and the research expected to be conducted in that project the initial design for this computer system was completed in the information systems laney worked on at dow lederle monsanto merrill and sterling-winthrop were designed to be able to communicate with the computer system that would be put into place at r k although much time effort and money were spent in the design and planning of r k the only improvements ever made to the island were trails boardwalks and some improvements to the landing sites r k did not become operational either as a primate facility or as a source of data for computer systems laney ordinarily did not use accountants in connection with his consulting trade_or_business however around the start of his work on r k laney told an accountant that r k was separate from his consulting activities and that he expected to put a lot of money into r k and that he wanted advice as to how to account for his r k expenditures_for tax purposes and for accounting purposes the accountant advised him to separately account for expenditures that were investments in r k that laney had a choice of deducting certain expenditures when paid or capitalizing the expenditures and deducting them later and that it probably was better to capitalize and deduct later laney agreed and capitalized his r k expenditures as early as laney capitalized his expenditures_for rental of certain computer equipment used exclusively for foundation planning for r k when most of laney’s consulting work related to r k his practice was to pay himself a salary my typical salary at the time petitioners reported these salary amounts on their tax returns see infra table note petitioners did not report as income the amounts in excess of this salary that laney received for his consulting work related to r k in particular petitioners did not report on their tax_return at least dollar_figure that laney had received for consulting work and that he spent on r k for the years through petitioners omitted to report in this manner about dollar_figure-490 thousand of laney’s consulting fee receipts when laney asked the accountant for advice on the treatment of expenditures laney did not ask for and did not receive advice about the treatment of receipts laney understood from his questioning of the accountant that there would come a time when petitioners could deduct their capitalized r k expenditures however laney did not believe that he would ever have to include in income the through consulting fees that petitioners had omitted to report when received petitioners did not include these amounts in income on their tax_return even though they did report their capitalized r k expenses on that tax_return laney bought a data general computer in laney sold it to sterling-winthrop and made a profit of about dollar_figure on the sale laney used the dollar_figure to pay r k expenses petitioners did not report the sale the dollar_figure income therefrom or the r k expenditures on their tax_return petitioners deducted the dollar_figure expenditures on their tax_return but did not report the dollar_figure income on their tax_return on date laney filed a joint permit application with the army corps of engineers and the florida department of environmental regulations for permits to develop the island as a primate breeding and vaccine testing facility in a final action dated date the army corps of engineers denied laney’s permit application to discharge fill material in navigable waters in order to form a permanent concrete capped pier and construct a floating pier in navigable waters both of which laney believed were necessary in order to develop the island as a primate breeding and vaccine testing facility on date laney sued in the court of claims alleging that the action described supra of the army corps of engineers denied any access to or use of the island and thus that the action constituted a taking for which laney should be compensated in the amount of dollar_figure laney’s counsel in so stipulated the court of claims found that the application was filed on date 661_f2d_145 the difference in dates is not material for our purposes the court of claims case was thomas c henry hereinafter sometimes referred to as henry on date the court of claims denied laney’s motion for summary_judgment and also denied the united states’ cross-motion for summary_judgment on the takings issue holding that under any view of the law short of these inadmissible extremes there are relevant issues of fact requiring trial 661_f2d_145 the court of claims remanded the case to its trial division for further proceedings on date the florida department of environmental regulations granted laney’s permit application to develop the island as a primate breeding and vaccine testing facility on date a florida court granted a foreclosure sale of the island to the holder of the mortgage note frederick poppe hereinafter sometimes referred to as poppe the island was sold for dollar_figure to poppe and poppe also received a dollar_figure deficiency judgment against laney a trial date had not yet been set in his court of claims suit and on date laney voluntarily dismissed his court of claims petition on date the laney corporation filed for relief under chapter of the bankruptcy code on date this case was converted to a case under chapter on motion of the laney corporation on mach laney t a trading as the laney proprietorship filed for relief under chapter of the bankruptcy code on date laney was granted a discharge under chapter which among other matters discharged the dollar_figure foreclosure deficiency judgment on date laney filed a motion to reopen the court of claims suit that he had previously dismissed this motion was denied on date laney v united_states cl_ct tax returns petitioners did not attach schedules c to their tax returns for through see infra table note on the schedules c attached to their tax returns for through petitioners showed the business name as the laney proprietorship and the main business activity as consulting primate farm table summarizes information appearing on the schedules c attached to petitioners’ tax returns for through table gross_receipts dollar_figure dollar_figure dollar_figure gross_income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total deductions dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure excluding theft casualty_loss deduction net profit loss dollar_figure big_number big_number big_number dollar_figure dollar_figure excluding theft casualty_loss deduction theft casualty_loss dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure deduction net profit loss big_number big_number big_number big_number big_number big_number petitioners did not show any amounts on the gross_receipts or sales lines of the indicated schedules c the total of the schedule c deductions shown on the tax_return i sec_5 cents less than the amount shown on the total deductions line of the schedule c this 5-cent error does not affect the amount of the rounded-off deficiency the dollar_figure amount that petitioners reported as gross_receipts on their tax_return represents the amount that laney believed his clients had spent on r k both the actual outlays of his clients and the value of the time of his clients’ personnel this amount does not include any amounts that laney’s clients paid to him the claimed dollar_figure theft casualty_loss deduction includes some dollar_figure-490 thousand that petitioners had omitted from gross_income over the period through and had spent on r k petitioners chose not to carry back their claimed net_operating_loss but instead to carry it only forward and attached statements to this effect to their and later tax returns table summarizes information appearing on the first and second pages of petitioner’s tax returns for through table wages etc dollar_figure business inc -0- dollar_figure dollar_figure dollar_figure 1dollar_figure dollar_figure loss int div tax dollar_figure dollar_figure dollar_figure -0- -0- dollar_figure refund cap gain inc unexplained misc inc -0- dollar_figure -0- -0- -0- -0- agi dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ch tax dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure regular income ch taxes -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure self employ- ment petitioners reported this income on form_1040 line wages etc and not line business income also the retained copy of the tax_return did not include a schedule c or a schedule se however the amounts of the self-employment taxes shown on petitioners’ tax returns for through appear to be correct for the amount of income shown table cont wages etc dollar_figure -0- dollar_figure dollar_figure dollar_figure -0- business inc big_number dollar_figure big_number big_number big_number big_number loss int div tax dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure refund cap gain inc misc inc -0- -0- -0- -0- -0- dollar_figure agi big_number big_number big_number big_number big_number big_number ch tax -0- -0- -0- -0- -0- -0- regular income ch taxes -0- -0- -0- -0- -0- -0- self employ- ment petitioners timely filed tax returns for and petitioners timely filed for an automatic_extension of time until date to file their tax_return on date petitioners timely filed a request for a further extension until date to file their tax_return petitioners were granted an extension only until date petitioners filed their tax_return on date petitioners did not file their tax_return or a first initial or preliminary tax_return before the date filing referred to supra after petitioners filed their petition in the instant case they dealt with an appeals officer after petitioner and the appeals officer failed to settle the case petitioners sent a letter to the secretary_of_the_treasury urging him to enter into a sec_7121 closing_agreement with petitioners the letter and accompanying materials were referred to the philadelphia internal_revenue_service center an employee at this center somehow came to the conclusion that the appeals_office and petitioner had entered into a binding settlement agreement and thus a sec_7121 closing_agreement would not be appropriate respondent did not audit petitioners’ and tax returns on date the maryland tax_court issued an order and memorandum of grounds for decision in a proceeding involving petitioners’ maryland income taxes for and in its opinion the maryland tax_court concluded that petitioners lost dollar_figure in on account of the foreclosure sale of the island petitioners did not enter into a binding settlement agreement with the department of justice in connection with laney’s court of claims suit petitioners and respondent did not have a binding settlement agreement in the instant case nor did they enter into a sec_7121 agreement with respect to the instant case or any issue therein the army corp of engineers did not criminally appropriate the island or any other asset connected with r k poppe did not criminally appropriate the island or any other asset connected with r k r k was not part of laney’s trade_or_business of offering his services as a consultant r k had not gone into operation before laney suffered his losses and was forced to give up the island and the entire project petitioners did not use due care in claiming the dollar_figure million theft and casualty_loss with a 15-year net_operating_loss carryforward and they failed to do what a reasonable and ordinarily prudent person would do under the circumstances petitioners’ failure_to_file their income_tax return until date was not due to reasonable_cause petitioners substantially understated their income_tax liabilities for and however they adequately disclosed in a statement attached to their tax returns the relevant facts affecting the tax treatment of their claimed net_operating_loss carryforward opinion every matter that we are to resolve in the instant case stems directly from or is substantially affected by r k a with justice_department i settlement petitioners argue that they are entitled to a theft casualty_loss deduction with a 15-year net_operating_loss_carryover because laney had an agreement with the department of justice that he is entitled to deduct this net_operating_loss_carryover in exchange for voluntarily dismissing the court of claims petition in which he alleged a taking of r k by the united_states respondent contends that petitioners did not have an agreement with the department of justice we agree with respondent in their pretrial memorandum the first witness petitioners listed was henry who was expected to testify about the settlement agreement in laney’s court of claims suit forced by the united_states on petitioner to take a theft casualty_loss on their tax returns at trial laney stated petitioners’ intention to have henry testify on the third day of the trial laney stated that henry was to testify on the fifth day of the trial on the fourth day of the trial laney again assured us that henry was to appear and testify on the fifth day henry did not testify on the fifth day as one of the first items of business on the sixth day the court noted the importance of henry’s testimony on the negligence issue as part of an effort to make sure that both sides understood the court’s concerns about apparently missing pieces of the puzzle presented in the instant case the trial lasted days in the final analysis petitioners chose not to call henry and he did not testify we are entitled to and we do infer that if henry had testified then his testimony would have been unfavorable to petitioners on this issue o’dwyer v commissi266_f2d_575 4th cir affg 28_tc_698 208_f2d_903 3d cir affg a memorandum opinion of this court dated date 6_tc_1158 affd 162_f2d_513 10th cir we observed laney at the trial in the instant case on the basis of these observations and the evidence of record it is obvious that laney is intelligent perceptive cautious and self-protective to a fault he generally refused to concede anything he thought might be to his disadvantage no matter how clear the matter was we are convinced that if laney understood that the department of justice conceded his entitlement to a dollar_figure million deduction in exchange for his dropping his court of claims suit then laney would not have proceeded to drop that suit unless he had the department of justice’s concessions in writing laney would have preserved this writing and laney would have produced this writing for the record in the instant case petitioners did not present any such written settlement agreement or any evidence that there ever was a written settlement agreement from the foregoing we infer that there was not a written settlement agreement and there was no oral concession by the department of justice that laney would be entitled to the claimed deduction in consideration for dropping his court of claims suit on the first day of the trial petitioners offered into evidence an affidavit by henry laney explained that the affidavit was offered as an expert witness report the court indicated doubt that the affidavit would so qualify but noted that ordinarily an expert witness report is admissible if it is identified and adopted by the expert at the trial and the expert is made available for cross examination the court suggested that if laney wanted to offer the affidavit as an expert witness report then the time to do so was when henry appeared as a witness as we had been informed would be the situation in the absence of agreement by respondent the court declined to receive the affidavit into evidence on the first day of the trial before the trial in the instant case laney had sought to reopen his prior court of claims case in support of his motion before the court of claims see supra note laney presented what appears to be the same henry affidavit that petitioners offered into evidence in the instant case we note that in the opinion denying laney’s motion to reopen the chief_judge of that court quoted from the affidavit and concluded that the department of justice attorney did not make a settlement offer and further concluded that no settlement agreement was ever consummated laney v united_states cl_ct on the record in the instant case we conclude and we have found that petitioners did not enter into a binding settlement compare rule b that ex_parte affidavits are not evidence with eg rule to illustrate proper use of affidavits in certain aspects of motion practice before this court unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure agreement with the department of justice in connection with laney’s court of claims suit we hold for respondent on this issue b with respondent petitioners argued at trial that they had entered into a binding settlement agreement with respondent for the years in issue petitioners explained that they believed perhaps respondent had settled their case without their knowledge respondent contends that the parties in the instant case did not enter into a binding settlement agreement we agree with respondent petitioners were aware that they did not have a binding settlement agreement with the appeals officer petitioners’ letter to the secretary of treasury illustrates that when they wrote that letter petitioners did not believe that they had a binding settlement agreement with respondent petitioners rely on documents in which one or more of respondent’s employees refer to binding settlement agreements testimony was presented by respondent’s employees as to how it came to be that respondent advised the secretary_of_the_treasury that the secretary could not enter into a closing_agreement under thus it is not necessary to decide whether if the justice_department had made an agreement with petitioners that agreement would be binding on respondent see 74_tc_743 affd 673_f2d_784 5th cir sec_7121 because there was a binding settlement agreement in the instant case we did not come away from this part of the case with the belief that we understand substantially everything that happened we do not understand how it came to be that petitioners’ letter to the secretary_of_the_treasury elicited the response that there was a binding settlement agreement we have recently discussed the nature of and requirements for binding settlement agreements 108_tc_320 we have reexamined the record in the instant case we conclude and we have found that petitioners and respondent did not have a binding settlement agreement nor did they enter into a sec_7121 agreement with respect to the instant case or any issue therein respondent’s significant concessions whether by stipulation or unilateral are limited as described supra note those concessions will be given effect in the rule computation but do not have the far-reaching effect that petitioners seek because we conclude that there was not a settlement agreement in the instant case we do not need to consider and we do not consider whether any individuals with whom petitioners dealt had authority to enter into settlement agreements on behalf of respondent we hold for respondent on this issue ii carryover deductions the years in issue in the instant case are and the deficiencies that respondent determined in the instant case result from the disallowance of deductions carried over from in order to redetermine these deficiencies we must consider whether an item arose in whether the item is of the sort that might give rise to a carryover to the years in issue and if so then what is the nature and amount of the item sec_6214 95_tc_437 and cases cited therein in general the nature and amount of the carryover item is determined and redetermined under the law in effect for the year in which the carryover item arose rather than the year s to which the carryover item is carried sec_172 sec_6214 provides in pertinent part as follows sec_6214 determinations by tax_court b jurisdiction over other years and quarters --the tax_court in redetermining a deficiency of income_tax for any taxable_year or of gift_tax for any calendar_year or calendar_quarter shall consider such facts with relation to the taxes for other years or calendar quarters as may be necessary correctly to redetermine the amount of such deficiency but in so doing shall have no jurisdiction to determine whether or not the tax for any other year or calendar_quarter has been overpaid or underpaid petitioners contend that they suffered a theft casualty_loss in in the amount of dollar_figure which is treated in effect as a business loss for net_operating_loss_deduction purposesdollar_figure see d c their deduction of this item on the schedule c attached to their tax_return resulted in a net_loss in the amount of dollar_figure they contend that they properly elected to waive the carrybacks sec_172 and instead claim to be entitled to carry this loss forward for years including the years in issue as a net_operating_loss sec_172 respondent contends that petitioners’ loss was much less than petitioners claim the loss was not from a theft or petitioners’ original claim and the expert witness evidence they presented at trial go to the expected value of the enterprise that was expected to arise from r k petitioners initially overlooked the effect of sec_165 as follows sec_165 losses b amount of deduction --for purposes of subsection a the basis for determining the amount of the deduction for any loss shall be the adjusted_basis provided in sec_1011 for determining the loss from the sale_or_other_disposition of property at one point in their answering brief petitioners contend that their basis in the property involved in r k was at least dollar_figure but for the most part they still contend that they are entitled to deduct dollar_figure for and to carry over to the years in issue the amounts shown on their tax returns for these years see supra table casualty and r k was not a trade_or_business so petitioners did not have a net_operating_loss and so petitioners are not entitled to net_operating_loss_carryover deductions for the years in issue respondent concedes that petitioners had a loss from r k r k was a transaction entered into for profit and petitioners are entitled to capital_loss_carryover deductions for the years in issue because petitioners did not have any capital_gains for the years in issue the capital_loss_carryover deductions are only dollar_figure per year for see sec_1211 for and see sec_1211 we agree with respondent losses are deductible under section dollar_figure individuals are not permitted to deduct losses unless the losses are incurred sec_165 as in effect for provides in pertinent part as follows sec_165 losses a general_rule --there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise c limitations on losses of individuals --in the case of an individual the deduction under subsection a shall be limited to-- losses_incurred in a trade_or_business losses_incurred in any transaction entered into for profit though not connected with a trade_or_business and except as provided in subsection h relating to presidentially proclaimed disasters losses of property not connected with a trade_or_business if such losses arise from fire storm shipwreck or other_casualty or from theft e theft losses --for purposes of subsection a any loss arising from theft shall be treated as sustained during the taxable_year in which the taxpayer discovers such loss although the years in issue are and we use the statute as in effect for because that is the year for which the loss was claimed and from which the loss was carried forward the later amendment of subsec c by sec c a i of the deficit_reduction_act_of_1984 publaw_98_369 98_stat_494 does not affect the instant case in a trade_or_business or incurred in a transaction entered into for profit or arise from a casualty or a theft sec_165 laney began to work on r k in he bought the island in and applied for permits to develop the island and make it accessible the army corps of engineers turned him down in laney sued in the court of claims in the court of claims denied both sides’ summary_judgment motions in and the case was returned to the trial division of the court of claims laney failed to make the principal payment on his purchase-money mortgage and poppe the then holder of the mortgage note foreclosed the florida court granted foreclosure in later in the laney corporation filed a chapter bankruptcy petition in this was converted to a chapter proceeding then laney trading as the laney proprietorship filed under chapter then laney was granted a discharge under chapter a loss from theft in order to be treated as a theft_loss under sec_165 the loss must arise from a criminal appropriation of the taxpayer’s property 232_f2d_107 5th cir 90_tc_908 43_tc_842 a seizure of property by a government under color of legal authority is not a theft whether or not the government conduct is arbitrary or despotic 436_f2d_146 d c cir affg 50_tc_881 36_tc_1191 as to foreclosures and repossessions see 291_f2d_908 8th cir 60_tc_1 affd without published opinion 489_f2d_752 2d cir whether or not the army corps of engineers acted within its lawful authority we conclude and we have found that the army corps of engineers did not criminally appropriate the island or any other asset connected with r k we conclude and we have found that poppe’s actions in successfully enforcing his rights under the purchase-money mortgage note did not constitute a criminal appropriation of the island or any other asset connected with r k johnson v united_states f 2d pincite petitioners point out that respondent did not dispute their and theft casualty_loss deductions and carryovers as supra table shows petitioners reported a substantial profit for but for this deduction also petitioners reported other income for and wage and other income for see supra table in amounts substantially see laney v united_states f 2d pincite holding that the army corps of engineers misinterpreted the law greater than the losses that petitioners reported for these years but for their theft casualty deductions thus it appears that petitioners would have had tax_liabilities for and if respondent had disallowed the claimed theft casualty deductions we do not know why respondent failed to audit petitioners’ tax returns for these years respondent’s failure to timely audit petitioners’ and tax returns may have resulted in petitioners’ obtaining a windfall for those years but it does not estop respondent from auditing petitioners for and on the theft casualty_loss deduction carryover issue and determining deficiencies for these years on this issue 92_tc_206 and cases there cited we hold for respondent that laney’s claimed loss did not arise from theft b loss from casualty a loss must arise from fire storm shipwreck or other_casualty in order to be treated as a casualty_loss under sec_165 sec_165 clearly laney’s r k loss did not arise from a fire a storm or a shipwreck generally in order for a loss to arise from an other_casualty the event causing the loss must be sudden undesigned violent or forceful unexpected and accidental and the direct and proximate damage from the event must cause a loss that is similar to losses arising from fires storms and shipwrecks 73_tc_130 48_tc_430 3_tc_1 as we put it in 73_tc_139 -- we cannot believe that the internal_revenue_code was designed to take care of all losses that the economic world may bestow on its inhabitants it is restricted in its description of a casualty_loss to losses aris ing from fire storm shipwreck or other_casualty or from theft certainly these taxpayers did not suffer from fire storm or shipwreck of course they suffered but was it from other_casualty to us other_casualty means a similar kind of occurrence to fire storm or shipwreck firstly poppe’s successful foreclosure proceeding is not the type of event that is sudden undesigned violent or forceful unexpected and accidental secondly even assuming that petitioners lost all value of the island and r k on account of the army corps of engineers’ action of denying permits to develop the island that denial is not the type of event that is sudden undesigned violent or forceful unexpected and accidental thus laney’s loss was not from an other_casualty powers v commissioner t c pincite see 441_f2d_954 7th cir 431_f2d_1261 5th cir we hold for respondent that laney’s claimed loss did not arise from fire storm shipwreck or other_casualty c loss from trade_or_business as a result of subsections c and d of sec_172 the basic category of an individual’s losses that may constitute net operating losses is losses from the conduct_of_a_trade_or_business in general expenditures paid_or_incurred in preparing to enter a trade_or_business must be capitalized even if those expenditures are of a sort that ordinarily would be currently deductible if the taxpayer had already entered the trade_or_business 93_tc_684 affd on this issue and remanded to consider a new issue per order 10th cir date because we conclude for reasons described infra that r k was not a part of laney’s then-ongoing consulting trade_or_business and r k had not yet gone into operation when laney suffered his losses therefrom petitioners are not permitted to carry over laney’s r k losses as a net_operating_loss to the years in issue whether a transaction is an expansion of an existing business or creates a new and distinct trade_or_business depends on the facts and circumstances in 63_tc_644 affd 592_f2d_1050 9th cir this court concluded that when first security bank of idaho and first security bank of utah initiated consumer credit card plans the initial expenses were expenses of expanding their already existing commercial banking activities and not preopening expenses of new businesses on the other hand in hardy v commissioner supra this court concluded that the taxpayer’s intent to buy and thereafter to own and manage large commercial hotel and motel properties was unrelated to the taxpayer’s part-time work managing rental homes we believe that the situation in the instant case is more like a rental real_estate manager beginning a new business as a manager and owner of hotels and motels than it is like commercial banks expanding into the credit card industry laney worked as a computer programming consultant in or around laney began to do computer consulting for several pharmaceutical companies laney designed integrated computer systems for these companies that could communicate with other computer systems his work for these companies was performed either at their facilities or at his home_office laney’s consulting work consisted of providing a service it did not include rental of space or ownership of real_property in the case of r k however laney’s plan was to profit from the rental of cage space he expected to offer his consulting services to the r k researching entities but none of those entities would be required to use his consulting services petitioners called clement c darrow ii hereinafter sometimes referred to as darrow as an expert witness both to show the legitimacy of r k and to provide darrow’s opinion as to the value of r k if that project had not been cut off in its infancy darrow had been director of a primate center for litton bionetics under contract to nih in when he was approached by american cyanamid co hereinafter sometimes referred to as american cyanamid to review plans for r k in date darrow began to work for american cyanamid he was hired to direct american cyanamid’s primate breeding and research work that was planned to be carried out on the island he continued to work for american cyanamid in this role until date the court was satisfied that darrow’s prior experience in responsible positions in creating or supervising primate research operations and his lengthy involvement in r k planning as an american cyanamid employee qualified him as an expert witness in the offered matters darrow valued r k at dollar_figure entirely on the basis of an analysis of the cage fees that laney was likely to receive from the operations of r k to us darrow’s analysis emphasizes the substantial differences between r k and laney’s established trade_or_business as a consultant also laney kept separate books_and_records for his consulting services expenditures and his r k expenditures he generally deducted his consulting services expenditures currently but capitalized his r k expenditures laney testified that he regarded r k as a separate_entity for tax and accounting purposes we conclude and we have found that r k was not part of laney’s trade_or_business of offering his services as a consultant because r k had not yet gone into operation when laney suffered his reverses and in his loss in connection therewith laney’s r k loss was not a loss attributable to a trade_or_business and so could not enter into the computation of a net_operating_loss sec_172 77_tc_246 affd 682_f2d_207 9th cir we hold for respondent that laney’s claimed loss did not arise from a trade_or_business d nature and amount of loss respondent concedes that r k was a transaction entered into for profit within the meaning of sec_165 we have held that laney’s r k loss could not be carried forward as a theft_loss a casualty_loss or a trade_or_business loss petitioners have not suggested and we have not found any other ordinary_loss that could be carried from to the years before the courtdollar_figure neither side discusses sec_195 relating to deductibility of startup expenditures laney’s testimony about his pre-1983 notions of proper accounting procedures his promises to clarify matters later in the trial and his brief continued respondent concedes that laney suffered a capital_loss that under sec_165 could be deducted and carried over within the limits of sec_1211 and sec_1212 respondent further concedes that the amount of loss available for carryforward as of is dollar_figure petitioners have not reported any capital_gains or losses for or under sec_1211 petitioners are entitled to deduct against ordinary_income up to dollar_figure of this capital_loss_carryover for each of the years before the court it is evident that respondent’s concession exceeds the maximum amount that petitioners could deduct for the entire period before us accordingly even if we were to conclude that petitioners are entitled to carry over a greater amount of loss than respondent has conceded any such conclusion could not result in any greater deduction by petitioners for any of the years in issue and so any such conclusion could not affect the decision to be entered in the instant case as a result we decline to determine in the instant case whether petitioners are entitled to a greater capital_loss_carryover than respondent has conceded chevron corp v continued explanations of only a small portion of his big_number plus exhibits do not leave us in a position to determine on the record in the instant case whether petitioners would be entitled to deductions under sec_195 that would affect any of the years in issue commissioner 98_tc_590 64_tc_589 we hold that petitioners are entitled to deduct dollar_figure against ordinary_income for each of the years before us on account of their capital_loss_carryover to these years a sec_6651 iii additions to tax sec_6651 imposes an addition_to_tax of percent per month with a maximum of percent in case of failure_to_file a timely income_tax return unless it is shown that this failure is due to reasonable_cause and not due to willful neglect petitioners have the burden of proving error in respondent’s determination that this addition_to_tax should be sec_6651 provides in pertinent part as follows sec_6651 failure_to_file tax_return or to pay tax a addition to the tax --in case of failure-- to file any return required under authority of subchapter_a of chapter on the date prescribed therefor determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be added to the amount_required_to_be_shown_as_tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate imposed against them 687_f2d_264 8th cir affg tcmemo_1981_506 31_tc_536 respondent concedes that petitioners timely filed their and tax returns see supra note petitioners received an automatic_extension of time until date to file their tax_return they timely filed a request for a further extension until date they were granted an extension only until date they filed their tax_return on date almost months late at trial and on brief petitioners contend that they filed a first return or initial return on date together with their request for a further extension respondent’s records show both extensions but do not show any tax_return for petitioners filed before date we note that petitioners’ date request for further extension states the following as the last sentence of their explanation of why they need the further extension tax payer will be due a refund of dollar_figure when the federal return is filed and owes no tax emphasis added this language strongly suggests that the request for further extension was not accompanied by any_tax return for when this contention by petitioners first became apparent to the court on the morning of the sixth day of trial the following colloquy occurred the court and all this time you have not provided for the court and i gather not provided for respondent a copy of the document that you are now telling us was your tax_return for the witness laney i discussed it at audit i discussed it with appeals i have contended that we did file on time and i have mentioned the fact that we also asked for an extension and that a second return was filed and petitioners have been consistent in that position your honor the court mr laney i had understood until now that when you said that you contended that your tax_return was filed on time you were contending that you had received extensions until date and so the question is whether or not you had indeed received such an extension but now if i understand correctly you are telling us no that’s not the deadline that is applicable here and that is not the tax_return that is applicable here the relevant deadline was date and you satisfied that date deadline by mailing a tax_return on date the witness yes your honor when the trial began for this day and we were discussing penalties petitioner said that he had a certified mail receipt for the fact that he had filed his return on time and that it was dated date the court but the only stipulated document as the tax_return was exhibit 2-b which clearly showed your signature and mrs laney’s signature of date which was a flat out contradiction to your position the witness but we still stated at that time that we had filed a return on august 15th we’ve never varied from that we also took extensive precautions in case that return was in error to provide us with the ability to file a second return without paying a penalty for having the refund if we did not deserve it the court when if at all did you intend to provide the court with a copy of the return you claimed to have filed on date the witness your honor i will go to my records and make a copy of that and bring that in tomorrow i apologize for the confusion when we were audited and that copy was first produced for the convenience of the auditor and then apparently passed in the administrative file and on up it now appears that we should have provided a copy of the initial filing we apologize for not doing that petitioners were given an opportunity to produce any retained copy or other evidence of an earlier filed tax_return they did not produce any such evidence we do not believe laney’s testimony that petitioners sent to respondent a tax_return for their liability together with their date request for further extension we do not believe that petitioners sent to respondent any_tax return for their liability before they sent the tax_return with the date signature dates which respondent filed on date we have so found thus petitioners’ tax_return was filed almost months after the date extended due_date under sec_6651 this results in an addition_to_tax of percent of the amount of petitioners’ tax_liability unless it is shown that such failure_to_file timely is due to reasonable_cause and not due to willful neglect petitioners contend and laney testified that they received from respondent a notice that their date request for further extension was granted for maximum time allowed and this was stated to be until date the only documentary_evidence that petitioners presented on this point is a letter attached to their tax_return as follows emphasis in original melvin j carolyn a laney spencerville rd spencerville md date director internal_revenue_service philadelphia pa dear director re verification of special extension to file return for account on date we filed form_2688 plus a special request to file our return by date as part of our special request we enclosed a copy of our date md tax_court opinion ruling in our favor the md comptroller had taken no action on this ruling and we requested a special extension yesterday we received a notice from your office granting our request for maximum time allowed today we called and spoke with a mr hill in the problem resolution office and then with a mr wilson of the accounts office mr wilson assured us that we could assume the words maximum time allowed applied to our special request and not to the standard form_2688 extension time the time period for form_2688 expired last month we are writing this letter to verify approval of our special request based on the maryland tax_court opinion previously enclosed the final resolution of this case will effect how our federal_income_tax md return is completed we will owe no federal tax and will receive a refund for sincerely melvin j laney respondent’s records show that on date it was posted that petitioners’ request for further extension was granted until date in evaluating the evidence we note the following petitioners appear to have made up their story about a tax_return filed on or about date petitioners have kept extensive tax-related records dating back to but have not produced the notice they received from respondent so that we could view the language described in petitioners’ date letter petitioners have not described with particularity what they asked of respondent’s employees in the telephone call described in petitioners’ date letter petitioners have to persuade us that it is more_likely_than_not that respondent’s employees advised petitioners that petitioners had until date to file their tax_return that petitioners in fact relied on this advice and that it was reasonable for petitioners to rely on this advice we doubt the correctness of petitioners’ story we doubt that respondent’s employees really advised petitioners that the due_date of petitioners’ tax_return was extended to date and in light of our lack of information as to the foregoing we cannot conclude that petitioners acted reasonably in delaying the filing of their tax returndollar_figure we hold for respondent that petitioners filed their tax_return more than months late and that petitioners have not shown that their failure_to_file timely was due to reasonable_cause b sec_6653 in the notice_of_deficiency respondent determined and on brief respondent contends that petitioners were negligent in claiming the theft casualty_loss deduction at trial laney testified and on brief petitioners contend that they relied on the advice of henry their lawyer in claiming this deduction we agree with respondent for example it may be that respondent’s employees merely advised petitioners that if petitioner in fact did not have a tax_liability or no tax_liability in excess of their dollar_figure of withholding then petitioners would not be liable for an addition_to_tax under sec_6651 as we have held on other occasions that advice would not protect petitioners in the instant case because they do have a tax_liability in excess of their withholding e g beales v commissioner tcmemo_1992_608 morgan v commissioner tcmemo_1984_384 affd 807_f2d_81 6th cir wilkinson v commissioner tcmemo_1982_429 see also 100_tc_374 39_tc_93 affd in part and revd in part 324_f2d_633 8th cir sec_6653 a sec_6653 as to imposes an addition_to_tax of percent of the underpayment if sec_6653 as in effect for and provides in pertinent part as follows sec_6653 additions to tax for negligence and fraud a negligence -- in general --if any part of any underpayment is due to negligence or disregard of rules or regulations there shall be added to the tax an amount equal to the sum of-- a percent of the underpayment and b an amount equal to percent of the interest payable under sec_6601 with respect to the portion of such underpayment which is attributable to negligence for the period beginning on the last date prescribed by law for payment of such underpayment determined without regard to any extension and ending on the date of the assessment of the tax or if earlier the date of the payment of the tax sec_6653 as in effect for provides in pertinent part as follows sec_6653 additions to tax for negligence and fraud a negligence -- in general --if any part of any underpayment as defined in subsection c of tax required to be shown on a return is due to negligence or disregard of rules or regulations there shall be added to the tax an amount equal to percent of the underpayment the later amendment of this provision by sec c of the omnibus budget reconciliation act of obra publaw_101_239 103_stat_2106 does not affect the instant case the substance of this provision now appears in subsecs b and c of sec_6662 any part of the underpayment is due to negligence or intentional disregard of rules or regulations sec_6653 imposes an additional addition_to_tax equal to percent of the interest payable under sec_6601 with respect to the portion of the underpayment attributable to the negligence etc petitioners have the burden of proving error in respondent’s determination that these additions to tax should be imposed against them 91_f3d_670 4th cir affg tcmemo_1995_46 58_tc_757 broadly speaking for purposes of this provision negligence is lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 105_tc_324 85_tc_934 reasonable and good- faith reliance by a taxpayer on an accountant or attorney may be sufficient to avoid the addition_to_tax for negligence see 469_us_241 the dollar_figure million-plus deduction that petitioners took on their tax_return and carried over to each of their tax returns through at least was many times as great as any other items on their tax returns from on see supra table sec_1 and from on these deductions took petitioners off the federal tax rolls as to both the regular income_tax and they contended the self-employment taxes see supra table clearly the ordinarily prudent taxpayer would consult with a qualified_tax adviser before claiming a deduction of such relative size and consequence petitioners claim that they did just that--they consulted with henry and they acted on henry’s advice however petitioners did not tell us exactly what henry’s advice was nor did they provide us with information from which we could conclude that it was reasonable for them to rely on henry’s advice finally as discussed supra i settlement a with justice_department petitioners promised that we would have henry’s testimony but then did not call henry as discussed supra in part i a we are entitled to and we do infer that if henry had testified then his testimony would have been unfavorable to petitioners on this issue o’dwyer v commissioner f 2d pincite stoumen v commissioner f 2d pincite wichita terminal elevator co v commissioner t c pincite also apart from the effect of the wichita terminal doctrine when taxpayers rely on the claim that they are not negligent because they merely followed competent professional advice it is particularly important that they present their adviser that they show with some precision what their adviser advised them to do and that they show that they followed that advice 118_f3d_184 4th cir affg tcmemo_1996_167 petitioners failed on all these counts in the instant case we do not credit petitioners’ contention that they relied on henry’s advice petitioners point out that respondent did not dispute their and theft casualty deductions and carryovers respondent’s failure to audit merely results in an apparent windfall to petitioners it does not relieve petitioners from their obligation to act prudently and obtain advice from competent tax counseldollar_figure we conclude and we have found that petitioners were negligent in claiming the theft casualty carryover deductions for each of the years in issue for each of the years in issue the entire deficiency in tax is due to petitioners’ negligence in claiming the theft casualty carryover deduction for each of the years in issue the deficiency is equal to the underpayment_of_tax which is the we have held that under some circumstances an audit for an earlier year and a concession by the commissioner that the corresponding deduction for the earlier year was correct might relieve a taxpayer from the obligation to thereafter obtain advice from competent tax counsel see eg bermingham v commissioner tcmemo_1994_69 see also 44_tc_217 there was no such audit in the instant case and no apparent approval by respondent as to the claimed theft casualty_loss deductions base for the negligence additions to tax sec_6653 now to be found in sec_6664 consequently we hold for respondent that for each of the years in issue19 the entire underpayment_of_tax is due to petitioners’ negligence c sec_6661 sec_6661 a imposes an addition_to_tax of percent of the amount of any underpayment attributable to a substantial_understatement of tax 107_tc_18 90_tc_498 an understatement is substantial if it exceeds the greater of percent of the correct_tax or dollar_figure sec_6661 our see 92_tc_342 affd 898_f2d_50 5th cir as to the effect that the late filing of petitioners’ tax_return would have on the negligence addition for we have not engaged in an emmons- type analysis in the instant case because the parties did not present the point and such an analysis would not affect the conclusions we reached on different grounds sec_6661 substantial_understatement of liability a addition_to_tax --if there is a substantial_understatement_of_income_tax for any taxable_year there shall be added to the tax an amount equal to percent of the amount of any underpayment attributable to such understatement sec_6661 was repealed by sec c of obra 103_stat_2399 the substance of former sec_6661 now appears as sec_6662 sec_6662 and sec_6664 holdings make it clear that petitioners have substantial understatements for and if an item is not attributable to a tax_shelter then the understatement shall be reduced on account of the item and the addition_to_tax accordingly reduced if the taxpayer’s treatment of the item was based on substantial_authority or the taxpayer adequately disclosed on the tax_return or in a statement attached to the tax_return the relevant facts affecting the item’s tax treatment sec_6661 petitioners were not involved with a tax_shelter and they attached a note to their tax returns explaining that the carryover loss they claimed originated from a net_operating_loss from business property seized by the army corps of engineers we believe that this disclosure is adequate in the context of the instant case we hold for petitioners on this issue to reflect the foregoing and respondent’s concessions see supra note decision will be entered under rule
